DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of Claims 1-4, 12-15, and 23, without traverse, in the reply filed on 1/4/2022 is acknowledged.  
Claims 5-11, 16-22 are cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 12-15, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method at a sensor apparatus affixed to a transportation asset, the method comprising: 
detecting a trigger condition at the sensor apparatus; 
taking a threshold number of samples of a displacement-related value of the transportation asset over time; 
determining that a number of samples exceeds a first threshold; 
calculating a variance of sampled data from the threshold number of samples; determining that the variance of sampled data exceeds a second threshold;
analyzing a frequency property based for the threshold number of samples; 
the analyzing comprising: determining a first bandpass filter output; determining a second bandpass filter output, the second bandpass filter having a higher frequency band than the first bandpass filter; determining an accumulated sum of squared values for the first bandpass filter output; determining an accumulated sum of squared values for the second bandpass filter output; finding an energy ratio of the accumulated sum of squared values for the first bandpass filter output over the combined accumulated sum of squared values for the first and second bandpass filter outputs;
based on the frequency property, determining whether the transportation asset is loaded or unloaded.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. This process, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind.
The abstract idea of the amended claims also falls into the grouping of subject matter when recited as such in a claim limitation that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).  These limitations are further underlined.  
Similar limitations comprise the abstract ideas of Claims 12 and 23.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a sensor apparatus attached to a transportation asset, taking a … samples of a displacement-related value of the transportation asset over time;
In Claim 12: A sensor apparatus affixed to a transportation asset, the sensor apparatus comprising: a processor; and a communications subsystem, wherein the sensor apparatus is configured to: … take … samples of a displacement-related value of the transportation asset over time;
In Claim 23: A computer readable medium for storing instruction code, which, when executed by a processor of sensor apparatus affixed to a transportation asset cause the sensor apparatus to… take … samples of a displacement-related value of the transportation asset over time.
The additional elements in the preambles such as a “transportation asset” and sensor apparatus attached/affixed to it are not qualified for a meaningful limitation because they only generally link the use of the judicial exception to a particular technological environment or field of use.  The displacement-related value sensors represent a mere data gathering step and only add an insignificant extra-solution activity to the judicial exception. Taking samples of a displacement-related value of the transportation asset over time using a sensor represents mere data gathering step and it is not meaningful as generically recited. All uses of the judicial exception require collecting such data. A generically-recited communication subsystem, computer readable medium, and a processor (generic processor) are generally recited and are not meaningful and are not qualified as particular machines.  
In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-4 and 13-15 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims and, therefore, these claims are not eligible lacking a practical application and/or significantly more additional elements.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
The Applicants argue (p.7-8): The Office Action provides that the step of taking a threshold number of samples of a displacement-related value of the transportation asset over time may be broadly construed as a mental step. The applicant respectfully disagrees. A human mind is not capable of sampling a displacement-related value of the transportation asset, as claimed. Specifically, the step of taking a sample value involves a measurement, which the human mind may not perform without the assistance of appropriate equipment.
The Examiner respectfully disagrees. The rejection did not state stated that “taking a threshold number of samples of a displacement-related value of the transportation asset over time” is a mental process abstract idea. Instead, the rejection identified this (argued) step as an additional element (NFOA, 1/25/2022, p.5). 

The Applicants argue (p.8): The Office Action further provides that the additional elements of the claim, such as the transportation asset and the sensors, merely link the abstract idea to a particular technological environment. The applicant respectfully disagrees. 
Specifically, should the Office Action be correct, and the transportation asset and the sensors provide only a "technological environment", this would imply that the abstract idea can be moved to a different technological environment. However, a quick reflection shows that to be non-sensical. In the absence of a transportation asset, there is no purpose to the claimed method whatsoever, as the purpose of the method is to determine the loading status of the transportation asset.
The Examiner statement about generally linking refers to a preamble as no features of the “transportation asset” are claimed. As best understood by the Examiner, the Applicants argue a lack of preemption. 
First, the Examiner notes that the claim at least partially preemptive because a transportation asset as broadly defined in the claim can range from a wheel loader, a car/truck, a plane (when on the ground taxing or landing), or a freight car, etc.  In either of these and many other examples, an overloading detection algorithm may be used.
Secondly,  The Examiner respectfully submits that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OJP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. See OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 115 U.S.P.Q.2d 1152 (Fed. Cir. 2015).

The Applicants argue (p.9): However, while it is correct to characterize the step of taking a threshold number of samples as a data gathering step, it is respectfully submitted that it is incorrect to characterize it as a generic or conventional data gathering which is "extra- solution activity". Instead, it is respectfully submitted that the step of taking a threshold number of samples is part of the solution and not generic nor conventional … 
The Examiner considers collecting data as a mere data gathering step and such steps have been characterized by multiple court decisions as extra solution activity to the judicial exception.  See, for example, MPEP 2106.05(g): “Below are examples of activities that the courts have found to be insignificant extra-solution activity:
• Mere Data Gathering: …
ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982)”.

The Applicants argue (p.9): … the data collecting steps of the present claims are part of the claimed solution, and integrate the abstract idea (namely, the data processing steps) into the practical application of determining a loading status of the asset.
As indicated in the rejection, no meaningful additional elements are recited in the claims to integrate the abstract idea into a practical application. No improvements to computer/other technology and eligible transformation is recited, either.

The Applicants argue (p.9-10): Reference is made to Example 40 of Subject Matter Eligibility Examples, published by the USPTO. Claim 1 of Example 40 is respectfully submitted to be analogous to the present claims, in that it recites a data collection step, a comparison of the collected data to a threshold, and taking an action in response to finding that the data is above the threshold. Claim 1 is deemed to be patent eligible subject matter in Step 2A, Prong Two, because: Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data.
The Examiner respectfully submits that an improvement in collecting traffic data (computer technology) helped eligibility (“This provides a specific improvement over prior systems, resulting in improved network monitoring”). No such improvement is recited in the instant claims where collecting displacement data to evaluate overloading of a transportation asset is generically recited and have been known in the art of record (Watanabe, Savaresi, Utsunomiya, Tal). 

Examiner’s Note with regards to Prior Art of Record
In regards to Claims 1, 12, and 23, the claims distinguished over the the closest prior art, Watanabe, Hisayuki, Utsunomiya, Tal, McCann, and Joo, either singularly or in combination, because they fail to anticipate or render obvious analyzing the frequency property comprises: determining a first bandpass filter output; determining a second bandpass filter output, the second bandpass filter having a higher frequency band than the first bandpass filter; determining an accumulated sum of squared value for the first bandpass filter output; determining an accumulated sum of squared value for the second bandpass filter output; and finding an energy ratio of the accumulated sum of squared value for the first bandpass filter output over the combined accumulated sum of squared value for the first and second bandpass filter outputs, in combination with all other limitations in the claim as claimed and defined by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kenji Utsunomiya (US 2009/0266650) discloses detecting a load on an elevator car by estimating (identifying) a natural frequency. 
Reuven Tal et al. (US 5973273) discloses a method for determining a total weight supported by the suspension system of a vehicle in motion starts by obtaining information sufficient to calculate a representative value of a spring constant for the suspension system of the vehicle. Measures are then obtained of the vertical acceleration of the center of mass of the vehicle over a period of time, and these are analyzed to identify a frequency of vertical oscillation of the vehicle. This frequency, together with the spring information, is used to determine an estimate of the total weight supported by the suspension system of the vehicle.
Gerard O. McCann (US 2006/0293815) discloses a method of estimating at least a portion of the weight of a vehicle and its load by use of an on-board accelerometer. The method of the invention estimates a vertical oscillation frequency of the semi-trailer with one pre-existing vertical axis accelerometer mounted within the electronic control module and further utilizes the vertical oscillation frequency estimate and the essentially constant spring rate of the one or more springs to estimate the sprung weight of the semi-trailer.
Rae Hong Joo (US 5951483) discloses summing the squared bandpass filtered signal over a short term interval and then summing the squared bandpass filtered signal over a long term interval.  Joo compares the short term energy to the long term energy to determine if a significant increase in the short term energy has occurred comprises computing a ratio of the short term energy to the long term energy and determining if the ratio is greater than a predetermined threshold.
Gordon James Smith et al. (US 2003/0123171) discloses a technique of summing squared bandpass filtered data for a predefined number of samples; and generates a predefined harmonic ratio utilizing said summed bandpass filtered data.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863